 METRO AIRLINES35Metroflight Airlines,Inc., d/b/a Metro Airlines' andAirline,Aerospace and Allied Employees LocalUnion 19 (I.B.T.), Petitioner.Case 23-RC-3947July 25, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Clayton Corley.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:The Employer, Metroflight Airlines, Inc., d/b/aMetro Airlines, is a Texas corporation, with its princi-pal offices and place of business in Houston, Texas.It operates a commuter airline providing flights out ofvarious cities located within the State of Texas. TheEmployer is an air taxi operator (or Commuter Air-line) subject to regulation by the Civil AeronauticsBoard (CAB), falling under the blanket exemptionissued by CAB for air taxi operations, exemptingthem from certain of the economic regulations of theCAB. The Employer has filed a registration with theCAB as an air taxi operator, as required by the CAB,and pursuant to CAB regulations files reports with theCAB. In connection with its flights, the Company hasjoint ticketing arrangements (interline) with all certifi-cated air carriers in the United States except WesternAirlines and also has joint fare arrangements withEastern Airlines, Continental Airlines, Texas Interna-tionalAirlines,National Airlines, and Braniff Air-lines.All joint fare and interticketing arrangementsare filed with and approved by CAB. The Employer,in view of the fact that many passengers originatingand/or terminating on Employer's flights are on inter-national journeys, is a party signatory to CAB Order1As amended at the hearingAgreement (Warsaw Agreement) establishing the lim-its of liabilities of air carriers for passengers who arein transit to or from point outside the continentallimits of the United States.The Employer does business in excess of $1 millionyearly, about 98 percent of which is received frompassengers being carried on interline tickets. The re-mainder of the Employer's revenues are derived fromairfreight 2 air charters and concessions, and 10 to 15percent of the air charters involve carriage of passen-gers to points outside of Texas. The employees soughtby the Petitioner are all captains and first officers whoare engaged in the Employer's airflight operations.The Employer moves for dismissal of the petition onthe ground that it is a carrier by air engaged in inter-state commerce within the meaning of the RailwayLabor Act, that its operations and employees are cov-ered by the provisions of the act, and is therefore notsubject to the jurisdiction of the National Labor Rela-tions Board.Because of the nature of the question presentedhere, we requested as we have in other cases in thepast 3 the National Mediation Board (as the agencyprimarily vested with jurisdiction, under the RailwayLabor Act, over air carriers, and having primary au-thority to determine its own jurisdiction) to study therecord in this case and determine the applicability ofthe Railway Labor Act to the Employer. We are ad-ministratively advised by the NationalMediationBoard, under date of June 27, 1973, that the NationalMediation Board had determined that in the light ofMetro Airlines, Inc., d/b/a Metro Airlines almost ex-clusive participation in interstate and foreign com-merce as a common carrier by air said Metro Airlinesis subject to the provisions of Title II, Section 201 ofthe Railway Labor Act as a common carver by air.In view of the foregoing, we shall dismiss the peti-tion in its entirety.ORDERIt ishereby ordered that thepetitionin Case 23-RC-3947 be, and it herebyis, dismissed in itsentirety.2Ninety-eight to ninety-nine percent of the airfreight handled by the Em-ployer originates from or is destined for points outside Texas All suchoutgoing freight is handled by airfreight through-bills to point of destinationor conversely if the Employer is the terminating carrier3Skyway Aviation,Inc,194 NLRB 555,International AviationServices ofNew York,Inc,189 NLRB75,Tri-State Aero, Inc,186 NLRB 60,LynchFlyingService, 166 NLRB 961205 NLRB No. 18